           Case 1:20-cv-02182-RDB Document 12 Filed 02/24/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                          *
LATASHA LOPER, on behalf of
minor P.B.,                               *

       Plaintiff,                         *

            v.                            *       Civil Action No. RDB-20-2182

HOWARD COUNTY PUBLIC                      *
SCHOOL SYSTEM and
ELLICOTT CITY DEPARTMENT                  *
OF EDUCATION,
                                          *
       Defendants.
                                          *


LATASHA LOPER, on behalf of
minor C.D.,                               *

       Plaintiff,                         *

            v.                            *       Civil Action No. RDB-20-2184

HOWARD COUNTY PUBLIC                      *
SCHOOL SYSTEM,
                                          *
       Defendant.
                                          *

*      *         *    *     *      *      *       *      *      *      *      *      *

                          AMENDED MEMORANDUM ORDER

       On June 12, 2020, Plaintiff Latasha Loper (“Loper” or “Plaintiff”) brought two suits

on behalf of her minor children, C.D. and P.B., in the Circuit Court for Howard County,

Maryland. Plaintiff Loper filed suit against Defendants Ellicott City Department of Education


                                              1
         Case 1:20-cv-02182-RDB Document 12 Filed 02/24/21 Page 2 of 3



(“ECDE”) and Howard County Public School System (“HCPSS”) (collectively

“Defendants”). See Case No. C-13-CV-20-000474. Plaintiff Loper also filed suit solely against

Defendant HCPSS. See Case No. C-13-CV-20-000473. On July 28, 2020, Defendants in both

suits filed a Notice of Removal, removing the cases to this Court pursuant to 28 U.S.C. §§

1441 and 1446. (RDB-20-2182, ECF No. 1; RDB-20-2184, ECF No. 1.) Loper’s pro se

Complaints in each case appear to allege discrimination in violation of Title VI of the Civil

Rights Act of 1964, 42 U.S.C. § 2000d et seq.; a denial of a Free Appropriate Education

(“FAPE”) in violation of the Individuals with Disabilities Education Improvement Act

(“IDEA”), 20 U.S.C. §§ 1400 et seq., and Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. § 794; conspiracy against rights in violation of 18 U.S.C. § 241; as well as other violations

of federal and Maryland law. (RDB-20-2182, ECF No. 5; RDB-20-2184, ECF No. 5)

       On August 3, 2020, Defendants ECDE and HCPSS filed a Motion for More Definite

Statement (RDB-20-2182, ECF No. 10), contending that Loper’s Complaint is so difficult to

decipher that the Defendants cannot reasonably prepare a response. The parties’ submissions

have been reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the

same reasons provided in the Memorandum Order by this Court in Loper’s other pending suit

(RDB-20-2184, ECF No. 12), the Defendants’ Motion (RDB-20-2182, ECF No. 10) is

GRANTED.

       Additionally, Rule 42 of the Federal Rules of Civil Procedure allows the court in its

discretion to consolidate actions which involve “common question[s] of law or fact.” Fed. R.

Civ. Pro. 42(a)(2). Policies of judicial economy generally favor the consolidation of related

actions. Coyne & Delaney Co. v. Selman, 98 F.3d 1457, 1473 (4th Cir. 1996) (holding that


                                                 2
         Case 1:20-cv-02182-RDB Document 12 Filed 02/24/21 Page 3 of 3



“substantial overlap” between two related cases required consolidation in “the interests of

justice.”). Absent a clear abuse of discretion, a court will not be overruled on appeal for

granting a motion to consolidate cases. See, e.g., North Carolina Nat. Gas Corp. v. Seaboard Sur.

Corp., 284 F.2d 164, 167 (4th Cir.1960) (acknowledging that “consolidation is within the sound

discretion of the [trial] court . . . .”). This Court finds that consolidation of Plaintiff Loper’s

two pending lawsuits is proper.

       Accordingly, it is HEREBY ORDERED this 24th Day of February, 2021:

       1. Defendants’ Motion for More Definite Statement (ECF No. 10) is GRANTED;

       2. The following actions are hereby consolidated pursuant to Fed. R. Civ. P. 42(a) for

           all purposes:

               a. Loper v. Howard County Public School System and Ellicott City Department of
                  Education, RDB-20-2182 (D. Md.);

               b. Loper v. Howard County Public School System, RDB-20-2184 (D. Md.);

               c. Case No. RDB-20-2182 is designated as the lead case. All future filings for
                  the two above-captioned actions shall be made in the lead case.

       3. The Clerk of this Court shall transmit copies of this Memorandum Order to the
          parties and counsel of record currently listed in the cases RDB-20-2182 and 20-
          2184.




                                                            ______/s/______________
                                                            Richard D. Bennett
                                                            United States District Judge




                                                3
